DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed January 23, 2020.  Claims 1-16 are currently pending.

Priority
Certified copy of priority document CN 2017-10665388.0 dated August 04, 2017, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/23/2020, 7/7/2020, 9/29/2020, 1/22/2021, and 3/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izume et al (hereinafter Izumi) (JP-H0694289A, IDS) in view of Tsutomu (JP-2012060855A).
	Regarding claims 1, 16, Izumi discloses an air conditioner current loop communication circuit (para. 0002) comprising: 
	an indoor unit (indoor unit 10, fig. 1) current loop communication circuit (signal input 19, signal output 280 and transistor 18, together form indoor current loop circuit) and an outdoor unit (outdoor unit 30, fig. 1) current loop communication circuit (signal input 39, signal output 37 and transistor 38, together form outdoor current loop circuit) connected to each other via a communication connection wire (element 55, fig. 1) and an AC power (element 50, fig. 1) connection wire to form a current loop communication loop; 
	an indoor microcontroller unit (MCU) (microprocessor 14, fig. 1) and an outdoor MCU (microprocessor 34, fig. 1) configured to communicate with each other through the current loop communication loop (via connection line 6b, fig. 1); and 
	a switching power supply circuit connected in series to the communication connection wire or the AC power connection wire, and configured to output a DC power to the current loop communication loop (the transformer (element 111), rectifying and smoothing circuit (elements 12, 121) and constant-voltage power source (element 131), constitute a direct current DC power supply source to the current loop communication loop).  Izumi does not expressly show a switching power supply circuit connected in series to the communication connection wire or the AC power connection wire.  	Tsutomu discloses switching power supply device 300 (paras, 2 and 5; fig. 5) to provide on/off timing via switching element 330 so as to obtain a desired DC output voltage value Vo.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Izumi by substituting a switching power supply for said DC power source.  Doing so would make it possible to achieve a wide range of input voltages without using a large capacitor to deliver desired DC output.  The mere application of a known technique of switching power source configured to deliver a specific output by those skilled in the art would have been obvious.  
	Regarding claim 6. Izume discloses wherein the switching power circuit (element 121, fig. 1) includes a switching transformer (element 111) including an output winding (element 111a, fig. 1) configured to output a DC power to the current loop communication loop element 131 and a phototransistor 280b of signal output photocoupler 280a and photodiode 19a constitute a current loop of indoor unit 10).

Claim 2, 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Izume et al (hereinafter Izumi) (JP-H0694289A, cited IDS) in view of Tsutomu (JP-2012060855A, cited IDS) and further in view of Harunobu et al (hereinafter Harunobu) (JP2009097760, cited IDS)
	Regarding claim 2, Izumi in view of Tsutomu discloses limitation recited above.  Izume further discloses a positive pole (Vdc3 of switching power supply 131) of an output end (labeled “Vo”, fig. 1) of the switching power supply circuit (constant voltage power source element 131 corresponding to switching power supply) is connected to the AC power wire (element 55), and a negative pole (marked as “G”) of the output end of the switching power supply circuit (element 131) is connected to the indoor unit current loop communication circuit (element 131 and a phototransistor 280b of signal output photocoupler 280a and photodiode 19a constitute a current loop of indoor unit 10).  Izume further discloses wherein the AC power connection wire includes an AC power line wire 55, an insulating transformer, element 111, power connection line 55 to share wire (60b) of two wires for the transfer of signals with indoor unit 10 and outdoor unit 30, with two lines in fig. 1 (para. 0028).  Izumi discloses, fig. 1, the two AC power supply with lines, and expressly show a positive pole on an output end of the switching power supply circuit (Vdc3) connected to one AC power wire, and a negative ground pole (”G”) of the output end of the switching power supply circuit is connected to the indoor unit current loop communication circuit.  Izume does not show the AC power connection wire includes an AC power neutral wire.  Harunobu in a similar field of endeavor discloses an air conditioner (100) having an outdoor unit 2 and an indoor unit 3 connected by AC power lines (L) and (N), and one communication line (S) in an embodiment that show one of the power line (N) is used as a shared line between the indoor unit and the outdoor unit with crossover (4) (paras. 0003, 0016).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a neutral wire with the alternating current (AC) of Izumi for the benefit of provide a shared path to the line wire (hot wire) and protect equipment from developing unusual fault condition and imbalance between the AC lines.
	Regarding claim 3, Izumi in view of Tsutomu discloses limitation recited above.  Izume further discloses a positive pole (Vdc3 of switching power supply 131) of an output end (labeled “Vo”, fig. 1) of the switching power supply circuit (constant voltage power source element 131 corresponding to switching power supply) is connected to the AC power wire (element 55), and a negative pole (marked as “G”) of the output end of the switching power supply circuit (element 131) is connected to the outdoor unit current loop communication circuit (element 131 and a phototransistor 280b of signal output photocoupler 280a and photodiode 19a via 60a along with 37b and 39a, constitute a current loop of outdoor unit 30).  Izume further discloses wherein the AC power connection wire includes an AC power line wire 55, an insulating transformer, element 111, power connection line 55 to share wire (60b) of two wires for the transfer of signals with indoor unit 10 and outdoor unit 30, with two lines in fig. 1 (para. 0028).  Izumi discloses, fig. 1, the two AC power supply with lines, and expressly show a positive pole on an output end of the switching power supply circuit (Vdc3) connected to one AC power wire, and a negative ground pole (”G”) of the output end of the switching power supply circuit is connected to the indoor unit current loop communication circuit.  Izume does not show the AC power connection wire includes an AC power neutral wire.  	Harunobu in a similar field of endeavor discloses an air conditioner (100) having an outdoor unit 2 and an indoor unit 3 connected by AC power lines (L) and (N), and one communication line (S) in an embodiment that show one of the power line (N) is used as a shared line between the indoor unit and the outdoor unit with crossover (4) (paras. 0003, 0016).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a neutral wire with the alternating current (AC) of Izumi for the benefit of provide a shared path to the line wire (hot wire) and protect equipment from developing unusual fault condition and imbalance between the AC lines.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izume et al (hereinafter Izumi) (JP-H0694289A, cited IDS) in view of Tsutomu (JP-2012060855A, cited IDS) and further in view of Callahan et al (hereinafter Callahan) (US 5,445,490).
Regarding claim 14, Izume in view of Tsutomu discloses limitation noted above with claim 1.  The combination does not disclose communication comprise an overcurrent protection circuit connected in series in the current loop communication loop to provide an overcurrent protection for the current loop communication loop.  Callahan discloses providing overcurrent protection (circuit breakers 175, fig. 2B) connected in series with a plurality of branch circuits.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate overcurrent protect of Callahan with the power lines of Izume in view of Tsutomu for the benefit provide protection against power fault conditions such as overcurrent in case of electrical shorts avoiding damage to air conditioning units.
	Regarding claim 15, Izume in view of Tsutomu discloses limitation noted above with claim 1.  The combination does not disclose communication comprise an overcurrent protection circuit includes a positive temperature coefficient resistor connected in series in the current loop communication loop.  Positive temperature coefficient (PTC) resistors are notoriously known in the field of circuit protection in electronic equipment (see for instance Peabody et al 2016/0211683, para. 0033), as an obvious choice to include in series with the current loop communication loop for added line protection.  
Allowable Subject Matter
Claims 4, 5, 7-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.